Case 1:18-bk-13896           Doc 35      Filed 03/08/19 Entered 03/11/19 10:01:27                     Desc Main
                                         Document     Page 1 of 3


 
 This document has been electronically entered in the records of the United
 
 States Bankruptcy Court for the Southern District of Ohio.
 
 
 IT IS SO ORDERED.
 
 
 
 
 Dated: March 8, 2019
 
 
 
 ________________________________________________________________
                                                         
 
                               UNITED STATES BANKRUPTCY COURT 
                                    SOUTHERN DISTRICT OF OHIO 
                                WESTERN DIVISION AT CINCINNATI 
 
IN RE:                                                        CASE NO. 18­13896 
                                                              CHAPTER 13 
John Albers 
                                                              JUDGE Beth A. Buchanan 
 
        DEBTOR 
                                                              ORDER GRANTING DEBTOR’S  
                                                              OBJECTION TO PROOF OF CLAIM 9­1 
                                                              FILED BY  WILMINGTON SAVINGS  
                                                              BANK, F.S.B. D/B/A/ CHRISTIANA  
                                                              TRUST AS TRUSTEE FOR   
                                                              RESIDENTIAL CREDIT 
                                                              OPPORTUNITIES TRUST V  
 
        This  matter  is  before  the  Court  on  Debtor’s  Objection  to Proof of Claim.  (Doc. 25).  For 
the  reasons  stated  in  the  objection,  the  objection  is  hereby  granted  as  to  the  relief  sought  in  the 
Objection and Creditor’s Claim is reduced by $13,037.63. 
          
        Information regarding the objection is as follows: 
 
    1. NAME AND ADDRESS OF CLAIMANT:  Wilmington Savings Fund Society, FSB, 
        D/B/A Christiana Trust as Owner Trustee of the Residential Credit Opportunities Trust V, 
        ℅ AMIP Management, 3020 Old Ranch Parkway, Suite 180, Seal Beach, CA 90740 
 
 
Case 1:18-bk-13896       Doc 35    Filed 03/08/19 Entered 03/11/19 10:01:27             Desc Main
                                   Document     Page 2 of 3


 
        
    2. ATTORNEY OF RECORD AND ADDRESS: None at this time.  Claim was filed by 
       Kristin A. Zilbertstein, The Law Offices of Michelle Ghidotti, 1920 Old Tustin Ave. 
       Santa Ana, CA 92705 
        
    3. Date Claim filed: December 24, 2018 
        
    4. Clerk Claim No. 9­1 
        
    5. GROUNDS FOR OBJECTION: 
 
        Debtor objects to the pre­petition fees due of $13,037.63 as Creditor and Identified 
Counsel for Creditor who purportedly prepared this Proof of Claim fail to provide a specific 
transaction history or detailed explanation of the fees being sought.  As the Creditor has failed to 
provided a specific breakdown, Debtor and Debtor’s Counsel reasonably believe Creditor may be 
seeking to recoup attorney fees related to the representation of the Creditor in the foreclosure 
proceedings which is not allowed in this District.  
 
        Debtor requests the Creditor provide the Trustee, the Court, and Debtor’s Counsel an 
itemization of the specific categories of charges contained in the $13,037.63. 
                 
SO ORDERED 
 
Copies to: Default List and the following parties via ordinary US Mail: 
 
Kristin A. Zilbersten 
The Law Offices of Michell Ghidotti 
1920 Old Tustin Avenue 
Santa Ana, CA 93705 
 
Wilmington Savings Fund Society, F.S.B. as Trustee for Residential Credit Opportunities Trust V 
℅ CORPORATION SERVICE COMPANY, Registered Agent 
50 WEST BROAD STREET 
SUITE 1330 
COLUMBUS OH 43215 
 
Wilmington Savings Fund Society, F.S.B. as Trustee for Residential Credit Opportunities Trust V 
Attn: Rodger Levinson, President 
500 Delaware Avenue 
Wilmington, Delaware 19801 

 
 
Case 1:18-bk-13896      Doc 35     Filed 03/08/19 Entered 03/11/19 10:01:27   Desc Main
                                   Document     Page 3 of 3


 
 
FCI Lender Services, Inc. 
℅ COGENCY GLOBAL INC., Registered Agent 
3958­D BROWN PARK DRIVE 
HILLIARD OH 43026 
 
AMIP Management 
3020 Old Ranch Parkway, Suite 180 
Seal Beach, CA 90740 
 
Wilmington Savings Bank, F.S.B. D/B/A/ 
Christiana Trust as Trustee for Residential Credit Opportunities Trust V 
8180 East Kaise Road 
Anaheim, CA 92808 
                                                                               




 
 




                                                                                          15
